Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Construction
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“cleaning unit” in claims 9 -14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kogure et al., U.S.P.G. Pub. No. 2016/0170364.
Kogure et al. teach:
Regarding independent claim 1, an image forming apparatus, comprising:
a belt (fig 14 ref 31) that holds and transports a toner image on an outer surface thereof;
an inner surface supporter (37) that presses an inner surface of the belt, rotates about a first rotation shaft (37a), and swells the belt toward the outer surface;

a guide unit (50) that guides the sheet transported thereto to an area interposed between the belt and the transfer unit; and
a guide controller (¶ 95, the controller that changes the sheet angle fed to the ITB) that controls a position or an orientation of the guide unit so that a sheet contact point at which a leading end of the transported sheet comes into contact with the belt is located closer to the first rotation shaft, as the guided sheet is thinner, in a reference direction from the second rotation shaft toward the first rotation shaft (¶ 59, 95, cf. figs. 7,9, in that by changing the angle of attack of the sheet so that it is lowered as the paper is thinner (fig 9), such that the paper gat get closer to the rotation shaft of the roller, whereas when the paper is thick, the angle is increased, further driving the paper away from the rotation shaft, simply because thicker paper is being drawn though the same sized gap).
Regarding claim 2, wherein the guide controller controls the position or the orientation of the guide unit so that, when a sheet having a thickness smaller than a predetermined reference thickness is to be guided, the sheet contact point is located closer to the first rotation shaft in the reference direction than in a case where a sheet having a thickness larger than the reference thickness is to be guided (¶ 59, 95, cf. figs. 7,9, in that by changing the angle of attack of the sheet so that it is lowered as the paper is thinner (fig 9), such that the paper gat get closer to the rotation shaft of the roller, whereas when the paper is thick, the angle is increased, further driving the paper away from the rotation shaft, simply because thicker paper is being drawn though the same sized gap).
Regarding claims 3 and 4, a pressure controller that controls pressure exerted from the transfer unit on the belt by moving the transfer unit toward and away from the belt, wherein the guide controller controls the position or the orientation of the guide unit in a manner linked with movement control on the transfer unit performed by the pressure controller (cf. figs 13-17 in that as the paper gets thinner, roller 37 is adjusted so that the belt moves toward and away from the transfer roller 33, which affects the pressure exerted from the transfer unit on the belt through tension).
Regarding claims 5-8, wherein the guide controller is coupled to the pressure controller to control the guide unit with a power source shared with the transfer unit for movement control (it is much more likely than not that on one wall plug is needed to power each component from the same commercial power plant).
Regarding claims 15-17, wherein the guide controller controls the position of the guide unit in the reference direction to shift the sheet contact point in the reference direction (cf. figs 13-17 in that the guide unit has a component of motion along the reference direction).
Regarding claim 18-19, wherein the guide controller controls a tilt angle of the guide unit with respect to the reference direction to shift the sheet contact point in the reference direction (figs 13-17).

Regarding independent claim 20, an image forming apparatus, comprising:
a belt (fig 14 ref 31) that holds and transports a toner image on an outer surface thereof;
an inner surface supporter (37) that supports an inner surface of the belt while being in contact with the inner surface;

a guide unit (50) that guides the sheet transported thereto to a transfer area interposed between the belt and the transfer unit; and
a guide controller (¶ 95, the controller that changes the sheet angle fed to the ITB) that controls a position or an orientation of the guide unit so that a sheet guided by the guide unit is discharged from the transfer area at an angle changed so that the sheet is spaced further from the belt as the sheet is thinner (¶ 59, 95, cf. figs. 7,9, in that by changing the angle of attack of the sheet into the transfer nip, the discharge angle is also inherently affected as disclosed).

Allowable Subject Matter
Claims 9 -14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art either alone or in combination teaches the limitation “wherein the cleaning unit is the guide controller” in combination with the other limitations.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references teach adjusting the entry angle of a sheet into a nip based on sheet characteristics: Takahashi et al., U.S.P.G. Pub. No. 2012/0195652; Sakaya, U.S.P.G. Pub. No. 2010/0086334; Minbu, U.S.P.G. Pub. No. 2010/0061741; Ehara et al., U.S.P.G. Pub. No. 2008/0317532; and, Hokari, U.S. Pat. No. 5,771,434.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/SEVAN A AYDIN/Primary Examiner, Art Unit 2852